DETAILED ACTION
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed first guide member/surface being swingable between a first position at which the first guide member/surface defines a portion of the re-conveying path and a second position for exposing the portion the re-conveying path and a supporter to swingably support the first guide member/surface and rotatably support a conveying roller downstream of the first guide member/surface, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Kosada (US 2016/0289036) discloses a reconveying path and a swingable support member; Hirata (US 2015/0274460) discloses a conveyor including a swingable first driven roller and a re-conveyance unit; Ishikawa et al. (US 2009/0184461) discloses a sheet conveyance device with a swingable adjustment member.

Remarks

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW